        Case 1:20-cr-00466-AT-AJB Document 37 Filed 01/07/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  UNITED STATES OF AMERICA,
            Plaintiff,
                                                 CRIMINAL ACTION NO.:
                       v.                         1:20-cr-00466-AT-AJB

  RICHARD TYLER HUNSINGER,
         Defendant.

       CONSENT MOTION TO CONTINUE PRETRIAL CONFERENCE

       COMES NOW Defendant, RICHARD TYLER HUNSINGER, by and

through undersigned counsel, and hereby moves this Court to grant a continuance

of the Pretrial Conference in the above-styled case, and shows this Honorable

Court the following:

                                        1.

       The case is scheduled for a Pretrial Conference on January 7, 2021 at 10

a.m.

                                        2.

       The Government produced discovery over the holidays on a one terabyte

drive. The Government is in the process of determining whether there is more

discovery to be produced. Regardless of whether there is more discovery, more

time is required to review that which has been produced. Consequently, counsel for

Mr. Hunsinger requests a 30-day extension of the pretrial conference.
      Case 1:20-cr-00466-AT-AJB Document 37 Filed 01/07/21 Page 2 of 4




                                        3.

      The Government, through AUSA Ryan Buchanan, consents to this motion.

This motion is not made for the purposes of delay, but to ensure that the Defendant

will be given adequate opportunity to fully examine the discovery.

      WHEREFORE, for the reasons stated herein, the Defendant respectfully

requests that this Honorable Court grant this motion and reschedule the Pretrial

Conference in the above-styled case.

      Dated: This 7th day of January, 2021.

                               Respectfully Submitted,
                               /s/ John Lovell
                               John Lovell
                               Attorney for Defendant
                               Georgia Bar No. 359390
                               90F Glenda Trace, #427
                               Newnan, Georgia 30265
                               678.552.2534
                               john@johnrlovell.com
       Case 1:20-cr-00466-AT-AJB Document 37 Filed 01/07/21 Page 3 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  UNITED STATES OF AMERICA,
            Plaintiff,
                                                   CRIMINAL ACTION NO.:
                     v.                             1:20-cr-00466-AT-AJB

  RICHARD TYLER HUNSINGER,
         Defendant.

                                      ORDER

      It appears to the Court that counsel for the defendant Richard Tyler Hunsin-

ger requires an extension of time for the Pretrial Conference in the instant case.

      Accordingly, for good cause shown it is HEREBY ORDERED that the

Pretrial Conference shall be held on _________________, 2021 at __________.m.

      The delay between the original and rescheduled Pretrial Conferences shall

be excluded from Speedy Trial Act calculations because the Court finds that the

reason for the delay was for good cause and the interests of justice in granting the

continuance outweigh the public’s and the defendant’s rights to a speedy trial. 18

U.S.C. § 3161, et seq.

      SO ORDERED this ____ day of January 2021.



                                 _______________________________
                                 ALAN J. BAVERMAN
                                 UNITED STATES DISTRICT COURT JUDGE
      Case 1:20-cr-00466-AT-AJB Document 37 Filed 01/07/21 Page 4 of 4




              CERTIFICATE OF SERVICE AND COMPLIANCE

       This is to certify that a copy of the foregoing document was formatted in
Times New Roman 14 pt., in accordance with Local Rule 5.1B, and was
electronically filed this day with the Clerk of Court using the CM/ECF system
which will automatically send email notification of such filing to all parties of
record.

      Dated: This 7th day of January, 2021.

                               /s/ John Lovell
                               John Lovell
                               Attorney for Defendant
                               Georgia Bar No. 359390
                               90F Glenda Trace, #427
                               Newnan, Georgia 30265
                               678.552.2534
                               john@johnrlovell.com
